Citation Nr: 1314965	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  09-42 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1996 to August 2000 and from March 2003 to July 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA).

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not show, and the Veteran has not asserted, that he is unemployable as a result of his service-connected hearing loss disability.  As such, the issue of entitlement to a TDIU is not raised by the record at this time.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Veteran's representative's April 2013 informal hearing presentation, the Veteran last underwent a VA audiological examination in April 2007, more than 6 years ago.  The Veteran asserts that his hearing has worsened since the April 2007 VA examination.  

Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  The mere passage of time is not reason enough, alone, to require reexamination.  Here, however, there is objective evidence indicating that there has been a change in the severity of the Veteran's hearing loss since the April 2007 VA examination.  In this regard, a review of the January 2009 private audiogram appears to show some worsening (when compared to the April 2007 VA audiological examination) at the frequency of 1000 Hertz.  

Therefore, under these circumstances, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent and severity of his hearing loss disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request all VA medical records (not already of record) pertaining to examination or treatment of the Veteran's hearing loss subsequent to May 22, 2007 and associate them with the claims file (or Virtual VA file).

2.  Next, the AOJ should schedule the Veteran for the appropriate VA examination to determine the current nature and severity of his service-connected hearing loss.  All indicated tests and studies should be accomplished and the findings then reported in detail.

3.  The AOJ should then readjudicate the issue on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



